 462318 NLRB No. 55DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Longshoremen ILWU Local 14 (Sierra Pacific Industries), 314NLRB 834 (1994).International Longshoremen's and Warehousemen'sUnion, Local 14 and Sierra Pacific Industries.Case 20±CD±696August 24, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENUpon a charge filed February 11, 1994, by SierraPacific Industries (the Employer) and duly served on
International Longshoremen's and Warehousemen's
Union, Local 14 (the Respondent), the General Coun-
sel of the National Labor Relations Board issued a
complaint October 25, 1994, and an amended com-
plaint April 20, 1995, against the Respondent, alleging
that it had violated Section 8(b)(4)(i) and (ii)(D) of the
National Labor Relations Act.The amended complaint alleges that since about No-vember 29, 1993, and January 11, 1994, the Respond-ent has demanded that the Employer assign the work
of controlling the amount of wood chips transported on
the conveyor belt and controlling the speed of the con-
veyor belt, which is known as ``button man'' work, at
the 14th Street Dock in Eureka, California (the dis-
puted work), to employees who are members of or rep-
resented by the Respondent, rather than to the Employ-
er's unrepresented employees. The amended complaint
also alleges that from about February 10 to about
March 15, 1994, the Respondent, in furtherance of its
claim, picketed the Employer's facility with signs stat-
ing:SIERRAPACIFICUNFAIRTO
ILWUINTERNATIONALLONGSHOREMEN'S&WAREHOUSEMEN'SUNION.The amended complaint further alleges that by suchconduct the Respondent induced or encouraged indi-
viduals employed by Sierra Pacific Industries and other
persons engaged in commerce or in an industry affect-
ing commerce to refuse to handle or work on goods
and to refuse to perform services, and threatened, co-
erced, and restrained the Employer and other persons
engaged in commerce or in industries affecting com-
merce. The amended complaint further alleges that the
Respondent has failed and refused to comply with the
Board's August 24, 1994 Decision and Determination
of Dispute,1which awarded the disputed work to theEmployer's unrepresented employees, by failing to no-
tify the Regional Director for Region 20 in writing that
it will refrain from forcing the Employer by meansproscribed by Section 8(b)(4)(D) to assign the disputedwork in a manner inconsistent with the Board's Order.On April 27, 1995, the Respondent filed an answer,admitting in part and denying in part the allegations in
the amended complaint, denying the commission of
any unfair labor practices, and asserting affirmative de-
fenses. Specifically, the Respondent asserts as affirma-
tive defenses that the facts of the underlying 10(k) de-
termination do not fall within the scope of Sections
10(k) and 8(b)(4)(D), and that the Board's Decision
and Determination of Dispute in the underlying 10(k)
proceeding is arbitrary and capricious. The Respond-
ent's answer admits its failure and refusal to notify the
Regional Director in writing of its intention to comply
with the Board's determination, but asserts that it has
failed and refused to do so in order to obtain court re-
view of the Board's Decision and Determination of
Dispute. Furthermore, the Respondent admits in its an-
swer that, since about November 29, 1993, and Janu-
ary 11, 1994, it has demanded that the Employer as-
sign the disputed work to employees represented by
the Respondent rather than to the Employer's unrepre-
sented employees.As of May 16, 1995, the parties entered into a stipu-lation and moved to transfer the proceeding to the
Board. The parties agreed that the stipulation and at-
tached exhibits, including the charge in Case 20±CD±
696, the 10(k) hearing transcript and exhibits in Case
20±CD±696, the Decision and Determination of Dis-
pute in Case 20±CD±696, the complaint, the answer to
the complaint, the amended complaint, and the answer
to the amended complaint, constitute the entire record
in this case, and that no oral testimony is necessary or
desired by any of the parties. They waived a hearing,
the making of findings of fact and conclusions of law
by an administrative law judge, and the issuance of an
administrative law judge's decision, and submitted the
case for findings of fact, conclusions of law, and
issuance of an appropriate order directly to the Board.On June 22, 1995, the Board approved the stipula-tion, made it a part of the record, and transferred to
and continued the proceeding before the Board for the
purpose of making findings of fact and conclusions of
law, and for the issuance of a decision and order.
Thereafter, the Respondent and the Employer filed
briefs with the Board.The Board has considered the stipulation, the briefs,and the entire record, and makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Employer, a California corporation with an of-fice and place of business in Eureka, California, in-
cluding a dockside facility, is engaged in the manufac-
ture of lumber and wood products. During the calendar
year ending December 31, 1993, the Employer sold 463LONGSHOREMEN ILWU LOCAL 14 (SIERRA PACIFIC INDUSTRIES)2All dates are in 1993 or early 1994, unless otherwise specified.In October and November, Andy Westfall, an owner of WestfallStevedoring Co., and the Employer's officials had numerous discus-
sions concerning the possibility of the Employer's subcontracting the
chip-loading work to Westfall. Andy Westfall told the Employer's
officials that his employees, represented by Local 14, performed the
chip-loading work across the bay at the Louisiana-Pacific Samoa fa-
cility. He said that Local 14 was demanding the Employer's chip-
loading work.3Barges were loaded December 8, 18, and 28; January 2, 5, 10,14, 21, 27, and 28; and February 3 and 11.and shipped from its Eureka, California facility goodsvalued in excess of $50,000 directly to points outside
the State of California. We find that the Employer is
engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that it will effectuate the
purposes of the Act to assert jurisdiction.II. THELABORORGANIZATION
We find that International Longshoremen's andWarehousemen's Union, Local 14 is a labor organiza-
tion within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A. FactsOn November 29, 1993,2when the first barge ar-rived at the 14th Street Dock to be loaded with wood
chips, the Respondent picketed outside the gate to the
dock with signs reading ``Unfair to the ILWU.'' In a
meeting that day with Andy Westfall and Ed Bond, the
Employer's human resources manager and manager of
corporate affairs, the Respondent's officials said that
loading chips was their jurisdiction and that the Re-
spondent wanted the work.Each subsequent time the barges were loaded,3theRespondent picketed outside the gate to the dock. On
February 10, there were 30±40 pickets at the gate,
some with signs saying ``Sierra Pacific unfair to
ILWU.'' Additionally, there were four or five picket
boats in the harbor, each with signs and two pickets
on board. The picket boats interfered with tugboat and
barge activity. Later that day, the Respondent gave Ed
Bond a press release which stated in part, ``[T]he work
of loading the Barges is ours.''During the time period from October through Feb-ruary, the Employer's officials met on numerous occa-
sions with Andy Westfall and the Respondent's offi-
cials to discuss resolving the matter. During these
meetings, the Respondent maintained its position that
the work of loading wood chips onto barges was the
Respondent's work. The Employer maintained its posi-
tion that the Respondent's staffing requirements would
make the Employer's operation too expensive. On Feb-
ruary 11, the Employer filed an 8(b)(4)(D) charge
against the Respondent in Case 20±CD±696.On August 24, 1994, after conducting a hearing pur-suant to Section 10(k) of the Act, the Board issued itsDecision and Determination of Dispute. The Boardstated therein that it was undisputed that there was no
agreed-upon method for voluntary adjustment of the
work dispute.Further, it was undisputed that the Respondent pick-eted the Employer's facility and the Board found that
such picketing was in support of the Respondent's de-
mand for the button man work. The Board found that
the Employer's assignment of the button man work to
its unrepresented employees was an original assign-
ment of new work at a new location, and that the Re-
spondent's claim to the button man work was an at-
tempt to acquire new work, not preserve old work.
Thus, the Board concluded that there was reasonable
cause to believe that Section 8(b)(4)(D) of the Act had
been violated.Accordingly, the Board concluded that the disputewas properly before it for determination and, based on
the factors of employer preference and practice, and
economy and efficiency of operations, the Board
awarded the work in dispute to the employees of Sierra
Pacific Industries who are not represented by any labor
organization. The Board also found, inter alia, that the
Respondent was not entitled, by means proscribed by
Section 8(b)(4)(D) of the Act, to force Sierra Pacific
Industries to assign the work to employees it rep-
resented. The decision further directed the Respondent
to notify the Regional Director for Region 20, in writ-
ing, within 10 days, whether it would refrain from the
proscribed action. The Respondent has failed and re-
fused to comply with the Board's Decision and Deter-
mination of Dispute.B. DiscussionThe Respondent, in its brief, contends that the Boarderred in the first instance by making a determination
in the 10(k) proceeding because there is no evidence
of competing claims between rival groups of employ-
ees; rather, the Respondent argues, the dispute is be-
tween the Respondent and the Employer. In that re-
gard, the Respondent argues that the record contains
no evidence that the Employer's unrepresented em-
ployees have any interest in performing the disputed
work. The Respondent contends further that the dispute
involved in this case is a work preservation con-
troversy, which is outside the scope of Sections 10(k)
and 8(b)(4)(D) of the Act, and that it engaged in law-
ful picketing in furtherance of its work preservation
claim. The Respondent asserts that the Employer
``itself precipitated the instant dispute by diverting its
wood chips and effectively reassigning traditional
longshore work performed by Local 14 to its own em-
ployees,'' and that the Respondent has the right to pro-
test this loss of work opportunities. Finally, the Re-
spondent asserts that, even assuming the Board had ju-
risdiction under Section 10(k) to make a determination, 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Longshoremen ILWU Local 6 (Golden Grain), 289 NLRB 1 fn.3 (1988).5NLRB v. Plasterers Local 79, 404 U.S. 116, 122 fn. 10 (1971).6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''the Board's decision on the merits of this dispute wasarbitrary and capricious because every factor tradition-
ally considered by the Board in determining such dis-
putes favors awarding the button man work to employ-
ees the Respondent represents.We find no merit in the Respondent's contentionsbecause they raise arguments previously considered
and rejected by the Board. Because all material allega-
tions either have been admitted by the Respondent in
its answer, or have been decided previously by the
Board, there are no matters outstanding for resolution.Having determined that the Respondent has notcomplied with the Board's 10(k) determination, the
merits of the complaint concerning whether the Re-
spondent has engaged in conduct violative of Section
8(b)(4)(D) of the Act must be examined. We note that
the Respondent's failure to comply with the Board's
10(k) determination does not per se constitute a viola-
tion of Section 8(b)(4)(D). Rather, noncompliance
merely triggers a complaint alleging that a violation of
Section 8(b)(4)(D) has occurred.4Once the complainthas issued ``in the Section 8(b)(4)(D) proceeding itself,
the Board must find by a preponderance of the evi-
dence that the picketing union has violated Section8(b)(4)(D).''5All the factors essential for a finding ofsuch a violation are present in the instant case. As set
forth above, the Respondent picketed the Employer; by
such conduct, the Respondent induced and encouraged
the Employer's employees and employees of other per-
sons engaged in commerce or in an industry affecting
commerce to refuse to handle or work on goods and
to refuse to perform services, and has threatened, co-
erced, and restrained the Employer and other persons
engaged in commerce or in an industry affecting com-
merce; an object of the picketing was to force and re-
quire the Employer to assign the button man work to
members of the Respondent rather than to the Employ-
er's unrepresented employees; and the Respondent has
not been certified by the Board as the collective-bar-
gaining representative of the employees performing the
button man work, nor has the Board issued any order
determining that the Respondent is the bargaining rep-
resentative of these employees. With respect to the Re-
spondent's ``work preservation'' defense, the Board re-
jected that defense in its prior decision. Concededly,
that decision was based on the standard of ``reasonable
cause to believe.'' Based on the same facts, however
we now reach the same conclusion under the standard
of ``preponderance of the evidence.'' In sum, the evi-
dence shows that the Respondent was seeking new
work, not seeking to preserve old work. On the basis
of the foregoing and the entire record in this proceed-
ing, we find by a preponderance of the evidence thatthe Respondent violated Section 8(b)(4)(i) and (ii)(D)of the Act.CONCLUSIONSOF
LAW1. Sierra Pacific Industries is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act.2. Respondent International Longshoremen's andWarehousemen's Union, Local 14 is a labor organiza-
tion within the meaning of Section 2(5) of the Act.3. By picketing the Employer, an object of whichwas to force or require the Employer to assign the but-
ton man work at the 14th Street Dock in Eureka, Cali-
fornia, to employees represented by the Respondent,
rather than to the Employer's unrepresented employ-
ees, the employees represented by the Respondent not
being lawfully entitled to that work, the Respondent
has engaged in unfair labor practices within the mean-
ing of Section 8(b)(4)(i) and (ii)(D) of the Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the meaning
of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged inand is engaging in certain unfair labor practices, we
shall order it to cease and desist therefrom and to take
affirmative actions designed to effectuate the purposes
of the Act.ORDERThe National Labor Relations Board orders that theRespondent, International Longshoremen's and Ware-
housemen's Union, Local 14, Eureka, California, its
officers, agents, and representatives, shall1. Cease and desist from picketing Sierra Pacific In-dustries, the object of which is to force or require Si-
erra Pacific Industries to assign the button man work
at the 14th Street Dock in Eureka, California, to em-
ployees represented by the Respondent, rather than to
the Employer's unrepresented employees, except inso-
far as such conduct is permitted under Section
8(b)(4)(i) and (ii)(D) of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its office and meeting halls copies of theattached notice marked ``Appendix.''6Copies of thenotice, on forms provided by the Regional Director for
Region 20, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for 465LONGSHOREMEN ILWU LOCAL 14 (SIERRA PACIFIC INDUSTRIES)60 consecutive days in conspicuous places includingall places where notices to members are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Sign and mail sufficient copies of the notice tothe Regional Director for Region 20 for posting by Si-
erra Pacific Industries, if it is willing, in all places
where notices to its employees are customarily posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
picket Sierra Pacific Industries withan object of forcing or requiring Sierra Pacific Indus-
tries to assign the button man work at the 14th Street
Dock in Eureka, California, to employees represented
by International Longshoremen's and Warehousemen's
Union, Local 14, rather than to the unrepresented em-
ployees of Sierra Pacific Industries, except insofar as
such conduct is permitted under Section 8(b)(4)(i) and
(ii)(D) of the Act.INTERNATIONALLONGSHOREMEN'SAND
WAREHOUSEMEN'SUNION, LOCAL14